IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 1, 2009

                                     No. 09-30060                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



JONATHAN JAY PARKER

                                                   Plaintiff-Appellant
v.

BOARD OF SUPERVISORS UNIVERSITY OF LOUISIANA-LAFAYETTE

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 6:07-CV-1760


Before JOLLY, BENAVIDES, HAYNES, Circuit Judges.
PER CURIAM:*
       On October 21, 2008, this court issued an opinion affirming the district
court’s judgment dismissing this age discrimination suit against the Louisiana
State University-Lafayette (the “University”) on the ground that the plaintiff-
appellant, Jonathan Jay Parker, proceeding pro se, had failed to meet the notice
requirements for bringing an age discrimination claim against a recipient of
federal financial assistance, such as the University. On November 7, 2008,


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-30060

Parker filed a motion for leave to file an amended complaint with the district
court to address the notice deficiencies in his pleadings. Because the action had
been dismissed and final judgment entered, the district court treated Parker’s
motion as a motion for relief from judgment under Fed. R. Civ. P. 60, and denied
that motion because the proposed amended pleadings would still fail to remedy
the notice deficiencies. Parker now appeals the district court’s denial of his
motion for leave to file an amended complaint, arguing that his motion should
be granted under the liberal standard set out in Fed. R. Civ. P. 15(a).
      “In this Circuit, when a district court dismisses the complaint, but does not
terminate the action altogether, the plaintiff may amend under Rule 15(a) with
permission of the district court.” Rosenzweig v. Azurix Corp., 332 F.3d 854, 865
(5th Cir. 2003). “When a district court dismisses an action and enters a final
judgment, however, a plaintiff may request leave to amend only by either
appealing the judgment, or seeking to alter or reopen the judgment under Rule
59 or 60.” Id. A district court’s denial of a motion to alter or reopen a judgment
under Rule 59 or 60 is reviewed under an abuse of discretion standard. See
Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 353 (5th Cir. 1993).
      Rule 59 clearly provides no avenue for relief here, as a motion to alter or
amend the district court’s judgment under Rule 59 must be filed no later than
ten days after the entry of judgment. Fed. R. Civ. P. 59(e). Rule 60 also provides
no grounds for relief, as the proposed amended pleadings will not cure the
defects in the original pleading that resulted in the judgment of dismissal. See
6 Charles Alan Wright, et al., Federal Practice and Procedure § 1489 (2d ed.
1990) (“[T]he fact that the amended pleading offered by the movant will not cure
the defects in the original pleading that resulted in the judgment of dismissal
may be a valid reason both for denying a motion to amend under Rule 15(a) and
for refusing to reopen the judgment under Rule 60(b).”).          The applicable
statutory notice requirements provide that a plaintiff must “give notice by

                                        2
                                  No. 09-30060

registered mail not less than 30 days prior to the commencement of that action
to the Secretary of Health and Human Services, the Attorney General of the
United States, and the person against whom the action is directed.” 42 U.S.C.
§ 6104(e)(1). Notice must also be sent to the United States Department of
Education, Office for Civil Rights (OCR), as required by 34 C.F.R. §
110.39(b)(3)(iii). Parker contends that his proposed amended complaint will cure
the defects in his original complaint by pleading that several tracking receipts
confirm the delivery of notification letters to various parties on August 4, 6, and
11, 2008, nearly ten months after he filed his original complaint on October 25,
2007. As the district court held, the proposed amended pleadings only confirm
that Parker did not satisfy the 30-day notice requirement. The district court did
not abuse its discretion in denying Parker’s motion for leave to file an amended
complaint. We therefore AFFIRM.




                                        3